Weygandt, C. J.,
dissents on the ground that the Court of Appeals was correct in its sound conclusion that “it is the amount of the indebtedness that is limited and not the authorization, and that until the bonds are issued, no indebtedness is created and that the limitation should be applied as of that date, and therefore the 7 % limitation should be applied, and as this indebtedness is within that limit and is valid, therefore the respondent should so certify.”
Zimmerman and Herbert, JJ., concur in the foregoing dissenting opinion.